       Case 1:19-cv-07503-LTS-KNF Document 38 Filed 07/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OTTEY,
                                                             No. 19 Civ. 7503 (LTS)(KNF)
                              Plaintiff,

               -against-

DHS/ICE, et al.,

                       Defendants.


                                             ORDER

                The Government has informed the Court that ICE intends to remove Plaintiff

from the United States by the end of July 2020. (Docket Entry No. 36.) The Court previously

denied Plaintiff’s emergency request for a Temporary Restraining Order prohibiting his removal

during the pendency of this civil case, but directed the Government to inform the Court at least

48 hours in advance of his removal from the United States. (Docket Entry No. 9.) On July 7,

2020, the Second Circuit denied and dismissed Plaintiff’s petitions for review of his order of

removal. See Ottey v. Barr, No. 18-834, 2020 WL 3722072 (2d Cir. July 7, 2020). The Court

again considers Plaintiff’s request for a stay of his removal to permit him to pursue his above-

captioned “Bivens Complaint.” (See Docket Entry Nos. 1, 2.)

               Plaintiff’s motion seeks a stay of his removal. The Real ID Act of 2005 limits the

circumstances under which a court may grant injunctive relief with respect to orders of removal.

Section 1252(f)(2) of Title 8 of the United States Code provides in pertinent part that,

“[n]otwithstanding any other provision of law . . . no court shall enjoin the removal of any alien

pursuant to a final order under this section unless the alien shows by clear and convincing

evidence that the entry or execution of such order is prohibited as a matter of law.” 8 U.S.C.S.


OTTEY STAY DENY ORD.DOCX                          VERSION JULY 20, 2020                              1
       Case 1:19-cv-07503-LTS-KNF Document 38 Filed 07/20/20 Page 2 of 4




1252(f)(2) (Westlaw through Pub. L. No. 116-149) (hereinafter “section 1252(f)(2).”) The only

exception to this “demanding standard” is a stay pending appeal of the order of removal. Nken

v. Holder, 556 U.S. 418, 433 (2009) (“an alien need not satisfy the demanding standard of §

1252(f)(2) when asking a court of appeals to stay removal pending judicial review.”) Section

1252 also divests district courts of jurisdiction to consider claims seeking review of orders of

removal. See 8 U.S.C.S. § 12529(a) (Westlaw through Pub. L. No. 116-149) (“a petition for

review filed with an appropriate court of appeals in accordance with this section shall be the sole

and exclusive means for judicial review of an order of removal . . .”); see also Delgado v.

Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011) (holding that 8 U.S.C. § 1252(a) “clearly preclude[s]

[a] district court’s entertaining of a direct challenge to a removal order.”)

                Here, Plaintiff’s request is clearly for the Court to enjoin the order of removal.

Thus, Plaintiff must meet the demanding standard of showing by clear and convincing evidence

that execution of his order of removal is prohibited as a matter of law. See 8 U.S.C. §

1252(f)(2). However, Plaintiff has not offered, and this Court would not have jurisdiction to

entertain, a demonstration that execution of the order of removal would be illegal. See, e.g.,

Barros Anguisaca v. Decker, 393 F. Supp. 3d 344, 350 (S.D.N.Y. 2019) (“numerous courts in

this circuit have held . . . that a request for a stay of removal constitutes a challenge to a removal

order, and that accordingly district courts lack jurisdiction to grant such relief.”) (citation

omitted); Ali v. Dinwidde, No. 7-CIV-59 (TCK) (TLW), 2017 WL 10651150, at *1 (N.D. Okla.

Feb. 8, 2017) report and recommendation adopted by 2017 WL 10651363 (N.D. Okla. Mar. 3,

2017) ("Nken does not apply in this case. This is a civil rights case and does not concern judicial

review of plaintiff's removal order. Plaintiff does not seek a stay of this action; he seeks a stay of

his deportation. This Court clearly lacks jurisdiction to grant plaintiff's requested relief.");




OTTEY STAY DENY ORD.DOCX                            VERSION JULY 20, 2020                                2
       Case 1:19-cv-07503-LTS-KNF Document 38 Filed 07/20/20 Page 3 of 4




Mhanna v. U.S. Dep’t of Homeland Security Citizenship and Immigration Services, No. 10-CIV-

292 (JRT/RLE), 2010 WL 584034, at *11 (D. Minn. Feb. 16, 2010) (finding that section

1252(f)(2) precluded jurisdiction of request to stay removal in an action concerning alien

plaintiff’s application for adjustment of status because plaintiff was seeking “precisely the type

of relief that § 1252(f)(2) governs.”) Plaintiff’s order of removal has been affirmed by the

Second Circuit, see Ottey v. Barr, supra, and he explicitly disclaims any effort to seek review of

that order in this Court. (Docket Entry No. 1, at 10) (“[Plaintiff] is not challenging his removal

order, mandatory detention or confinement in this civil action.”) Therefore, there is no

jurisdictional basis for this Court to entertain Plaintiff’s motion for a stay of the order of removal

and his request is denied for lack of jurisdiction.

               The Order to Show Cause why this matter should not be dismissed or transferred

to the Northern District of Alabama as duplicative of his earlier-filed habeas corpus petition,

(Docket Entry No. 30) is moot because Plaintiff voluntarily dismissed that earlier petition. (See

N.D. Alabama, 19-CIV-1703, Docket Entry Nos. 20, 21.)

               Because the Government represents that Plaintiff will be deported by the end of

July 2020, Plaintiff must file with the Court updated contact information after he is deported, in

order to continue this litigation. Plaintiff may do so by mail or, if he has email or internet access,

by emailing a pdf of his submission to Temporary_Pro_Se_Filing@nysd.uscourts.gov in

accordance with the procedures found in the April 1, 2020, addendum to the court’s ECF Rules

and Instructions, located at:

https://www.nysd.uscourts.gov/sites/default/files/pdf/ecf_rules/ECF%20Rules%20040120%20-

%20COVID%20v2.pdf.




OTTEY STAY DENY ORD.DOCX                              VERSION JULY 20, 2020                          3
       Case 1:19-cv-07503-LTS-KNF Document 38 Filed 07/20/20 Page 4 of 4




               Defendants’ time to respond to the Bivens Complaint is extended until thirty (30)

days from the date Plaintiff files his updated contact information. Defendants are directed to

provide Plaintiff with a copy of this order prior to his removal. Chambers will also mail a copy

of this order to Plaintiff. This case will be closed administratively after six months if Plaintiff

has not updated his contact information by that time.

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

       SO ORDERED.


Dated: New York, New York
       July 20, 2020
                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge

Copy Mailed to:        Dwayne Ottey, 055212953
                       Jackson Parish Correctional Center
                       327 Industrial Drive
                       Jonesboro, LA 71251




OTTEY STAY DENY ORD.DOCX                           VERSION JULY 20, 2020                              4
